DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a delivery member for delivering an implantable medical device to a target location of a body vessel, classified in A61M25/0052.
II. Claims 11-18, drawn to a method of constructing a delivery member for delivering an implantable medical device, classified in A61M25/0012.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the process as claimed can be used to make another and materially different product such as a delivery member that includes a pull wire extending through the first lumen, third lumen, and first lumen; and a pull wire extending proximally from a proximal end of the second hypotube. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The groups require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Turner Ginger on 19 February 2021 a provisional election was made with traverse to prosecute the invention of invention I (the delivery member), claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 11-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
The disclosure is objected to because of the following informalities:
On page 1, first paragraph, line 1, “systems that navigable” should read “systems navigable”
On page 6, first three sentences under “Brief Description of the Drawings”, the extra spacing between “with reference to the” and “following description in conjunction with” should be removed
On page 7, first paragraph, lines 7-8, “can tend deform” should read “can tend to deform”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a distal end of the distal hypotube" in line 3. It is unclear if “a distal end of the distal hypotube” of claim 2 is referring to the same structure as “a distal hypotube comprising a distal end” of line 3 in claim 1 or if the aforementioned recitation of claim 2 is meant to introduce a second distal end of the distal hypotube. To overcome this rejection the Examiner suggests amending the aforementioned recitation of claim 2 to “the distal end of the distal hypotube”. For the 
The term "a diameter measuring from about 0.0008 inch to about 0.005 inch" in claim 5 is a relative term which renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if the Applicant is trying to claim a range of exactly 0.0008 inches to 0.005 inches or a range that constitutes “about 0.0008 inch to about 0.005 inch”, which could be a range within any degree of proximity as long as it “about” that amount. For example, it could be ±20% of 0.0008 inches to ±20% of 0.005 inches, or within ±30%, or within ±40%, or within any reasonable range. There is no degree of granularity associated with “about”, thus the scope of the claim is indefinite.
Claim 6 recites the limitation "the lubricity" in line 3. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the lubricity” of claim 6 is referring to a specific lubricity that was meant to be previously recited in the claims. To overcome this rejection the Examiner suggests amending the aforementioned recitation of claim 6 to “a lubricity”. For the purposes of examination, the Examiner has interpreted “the lubricity” to mean “a lubricity”.
The term "the length measures about 40 cm" in claim 9 is a relative term which renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if the Applicant is trying to claim 40 cm or a range that constitutes “about 40 cm”, which could be range of any proximity as long as it is “about” that amount. For example, that could be defined as anything from ±20% of 40 cm, to ±30% of 40 cm, to ±40% of 40 cm, or within any reasonable range. As similar to above, there is no degree of granularity associated with “about”, thus the scope of the claim is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mirigian et al. (US 2014/0277085 A1; hereinafter Mirigian) in view of von Oepen et al. (US 2018/0028779 A1; hereinafter von Oepen) and Davis et al. (US 2007/0233168 A1; hereinafter Davis).
Regarding claim 1, Mirigian discloses a delivery member for delivering an implantable medical device to a target location of a body vessel (100, Fig. 1, and see [0054]), the delivery member comprising: a distal hypotube comprising a distal end shaped to receive the implantable medical device (120, Fig. 2, and see [0056-0057], [0059]. It is the Examiner’s position that the distal hypotube has a distal end shaped to receive the implantable medical device as 104 is attached to 120 via 708 per [0059]); a support coil section affixed to a proximal end of the distal hypotube (see circled portion in Annotated Fig. 2 below indicating the “support coil section” and also see [0065]. Note that the support coil section is affixed to a proximal end of the distal hypotube as it is located on a more proximal position on the hypotube as seen in the dotted outline portions of Figs. 1 and 2); a proximal hypotube affixed to a proximal end of the support coil section (304, Fig. 3, and see [0056]. Note thefreedictionary.com defines “affixed” as “to secure to something; attach”. It is the Examiner’s position that 304 is affixed to a proximal end of 208 as it is secured to the 208 via 204 as seen in Figs. 2 and 3); a lumen extending through the distal hypotube, the support coil section, and the proximal hypotube (the lumen of 108 as described in [0055]; note that 108 comprises 120, 208, and 304 as shown in Figs. 1-3); a flexible sleeve (204, Fig. 3, and see [0056]. Note thefreedictionary.com defines “sleeve” as “a case into which an object or device fits”. It is the Examiner’s position that 204 is a sleeve as it acts as a case into which 120 and 304 fit due to their smaller diameters as shown in Figs. 2 and 3).
Annotated Fig. 2
[AltContent: arrow][AltContent: textbox (support coil section)]
[AltContent: oval]
    PNG
    media_image1.png
    224
    549
    media_image1.png
    Greyscale

Mirigian does not disclose a flexible sleeve covering at least a majority of an outer surface of the support coil section; and a stretch resistant member extending through a portion 
von Oepen teaches a flexible sleeve covering at least a majority of an outer surface of a support coil section (444, Fig. 10, and see [0085-0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mirgian to incorporate the teachings of von Oepen by including a flexible sleeve covering at least a majority of an outer surface of a support coil section. Doing so would allow the sleeve to help keep interior components in place, aiding in obtaining the desired force or torque transmission (von Oepen, [0085-0086]). Additionally, the placement of the sleeve over the majority of an outer surface of a support coil section would allow one to place additional coatings on the sleeve, permitting the modulation of the device’s mechanical properties (von Oepen, [0086]).
Davis teaches a stretch resistant member extending through a portion of the lumen (40, Fig. 2, and see [0023], [0027]), the stretch resistant member affixed to a proximal structure (44, Fig. 2, and see [0027]) and a distal structure (36, Fig. 2, and see [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mirigian and von Oepen to incorporate the teachings of Davis by including a stretch resistant member extending through a portion of the lumen, the stretch resistant member affixed to the proximal hypotube and affixed to the distal hypotube. Doing so would facilitate repositioning of the coil as the coil would be prevented from stretching when pulled (Davis, [0031]). Additionally, this would permit the overall flexibility of the coil to be maintained (Davis, [0031]).
Regarding claim 2, the combination of Mirigian, von Oepen, and Davis teaches the delivery member of claim 1 as discussed above. Mirigian further teaches: an engagement see Figs. 1 and 11, also see [0064]), the engagement system comprising: a loop wire (708, Fig. 1, and see [0055], [0059]. Note thefreedictionary.com defines “loop” as “a length of line, thread, ribbon, or other thin material that is curved or doubled over making an opening”. It is the Examiner’s position that 708 is a loop wire as it is curved through the end 716 of 104 as described in [0055] and curved through 144 as described in [0059]) extended through an opening in the implantable medical device (720, Fig. 7B) thereby engaging the engagement system to the implantable medical device (see Figs. 1 and 11, also see [0055], [0059]) and movable to retract from the opening in the implantable medical device to deploy the implantable medical device (see sequence of operation in Fig. 11 and [0064]), and a pull wire extended through the lumen (112, Fig. 1), engaged to the loop wire thereby engaging the engagement system to the implantable medical device (see [0064]), and movable to retract proximally to disengage the loop wire to deploy the implantable medical device (see Fig. 11 and [0064]).
Regarding claim 6, the combination of Mirigian, von Oepen, and Davis teaches the delivery member of claim 1 as discussed above. von Oepen further teaches that the flexible sleeve comprises a polymer, and wherein the flexible sleeve comprises additives effective to increase the lubricity of the polymer (see [0085-0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mirigian, von Oepen, and Davis to incorporate the further teachings of von Oepen by including the delivery member, wherein the flexible sleeve comprises a polymer, and wherein the flexible sleeve comprises additives effective to increase the lubricity of the polymer. Doing so would allow one to von Oepen, [0086]). 
Regarding claim 7, the combination of Mirigian, von Oepen, and Davis teaches the delivery member of claim 1 as discussed above. Mirigian further teaches that the flexible sleeve is affixed to the proximal hypotube and the distal hypotube (see 120, 204, and 304 in Figs. 2 and 3; also see [0056]. Note thefreedictionary.com defines “affixed” as “to secure to something; attach”. It is the Examiner’s position that 204 is affixed to 120 and 304 as 204 is secured to 120 and 304 as seen in Figs. 2 and 3).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mirigian et al. (US 2014/0277085 A1; hereinafter Mirigian), von Oepen et al. (US 2018/0028779 A1; hereinafter von Oepen), and Davis et al. (US 2007/0233168 A1; hereinafter Davis) in view of Garza (US 2016/0022275 A1).
Regarding claim 3, the combination of Mirigian, von Oepen, and Davis teaches the delivery member of claim 2 as discussed above. von Oepen further teaches the delivery member, wherein a distal hypotube comprises a compressible portion movable from a compressed condition to an elongated condition (114, Fig. 4A, and see [0050]). von Oepen further teaches that the cuts 136 may allow compression of 114 when 114 is deflected in a direction of 136 (see [0050]) and that 134 may expand and the cuts 136 may compress to allow bending (see [0054]). The combination of Mirigian, von Oepen, and Davis does not teach that the engagement system maintains the compressible portion in the compressed condition when engaged to the implantable medical device. 
Garza teaches a compressible portion movable from a compressed condition to an elongated condition (102, Fig. 5, and see [0044]), and wherein an engagement system maintains see [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mirigian, von Oepen, and Davis to incorporate the teachings of Garza and the further teachings of von Oepen by including compressible portion movable from a compressed condition to an elongated condition, and wherein an engagement system maintains the compressible portion in the compressed condition when engaged to the implantable medical device. Doing so would allow preferential bending of the hypotube, for example, one defined by the compressible portion (von Oepen, [0050]). Additionally, doing so would allow the compressible portion to have a smaller cross-sectional profile and diameter to allow deployment (Garza, [0045]). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mirigian et al. (US 2014/0277085 A1; hereinafter Mirigian), von Oepen et al. (US 2018/0028779 A1; hereinafter von Oepen), and Davis et al. (US 2007/0233168 A1; hereinafter Davis) in view of Vrba et al. (US 2002/0072705 A1; hereinafter Vrba). 
Regarding claim 4, the combination of Mirigian, von Oepen, and Davis teaches the delivery member of claim 1 as discussed above. Mirigian further teaches a radiopaque marker (212, Fig. 2) and Davis further teaches that embolic coils are generally formed of a radiopaque metallic material (see [0004]). The combination of Mirigian, von Oepen, and Davis does not specifically teach that the support coil section comprises: a non-radiopaque proximal coil extending from the proximal end of the support coil section; a non-radiopaque distal coil extending from the distal end of the support coil section; and a radiopaque central coil extending between the non-radiopaque proximal coil and the non-radiopaque distal coil.
see “support coil section” circled below comprising 104 and 106 in Annotated Fig. 11) that comprises: a non-radiopaque proximal coil extending from the proximal end of the support coil section (see “non-radiopaque proximal coil” in Annotated Fig. 11 below; also see [0065]); a non-radiopaque distal coil extending from the distal end of the support coil section (see “non-radiopaque distal coil” in Annotated Fig. 11 below; also see [0065]. It is the Examiner’s position that the non-radiopaque distal coil is extending from the distal end of the support coil section as the bands 106 extend along the length of the support coil section and the non-radiopaque distal coil is located more distally relative to the non-radiopaque proximal coil); and a radiopaque central coil extending between the non-radiopaque proximal coil and the non-radiopaque distal coil (see “radiopaque central coil” in Annotated Fig. 11 below; also see [0065]. Note that the “radiopaque central coil” is defined as the band 104 between the “non-radiopaque proximal coil” and “non-radiopaque distal coil” bands 106).
Annotated Fig. 11
[AltContent: textbox (radiopaque central coil)][AltContent: arrow][AltContent: ][AltContent: textbox (non-radiopaque distal coil)][AltContent: arrow][AltContent: ][AltContent: textbox (support coil section)][AltContent: arrow][AltContent: oval][AltContent: textbox (non-radiopaque proximal coil)][AltContent: arrow][AltContent: ]
    PNG
    media_image2.png
    318
    323
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mirigian, von Oepen, and Davis to incorporate the further teachings of Mirgian, Davis, and Vrba by including a support coil Vrba, [0065-0066]). Additionally, increased flexibility would permit aggressive navigation without traumatizing the surrounding vasculature (Vrba, [0066]). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mirigian et al. (US 2014/0277085 A1; hereinafter Mirigian), von Oepen et al. (US 2018/0028779 A1; hereinafter von Oepen), and Davis et al. (US 2007/0233168 A1; hereinafter Davis) in view of Ford et al. (US 2009/0062726 A1; hereinafter Ford). 
Regarding claim 5, the combination of Mirigian, von Oepen, and Davis teaches the delivery member of claim 1 as discussed above. Mirigian further teaches that the support coil section comprises: a wire wound to form the support coil section (see Annotated Fig. 2 above) and defining a portion of the lumen (see Annotated Fig. 2 above; also see [0056], [0065]. Note that it is the Examiner’s position that the support coil section defines a portion of the lumen as it is located on 116 as indicated in Fig. 2 and [0065] and as previously defined in the mapping of “a lumen” in claim 1 above). Mirigian does not teach that the wire comprises a diameter measuring from about 0.0008 inch to about 0.005 inch.
Ford teaches a coil (62, Fig. 4) that comprises a wire wound to form the support coil section and defining a portion of a lumen, the wire comprising a diameter measuring from about 0.0008 inch to about 0.005 inch (see [0070]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mirigian, von Oepen, and Ford, [0070]). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mirigian et al. (US 2014/0277085 A1; hereinafter Mirigian), von Oepen et al. (US 2018/0028779 A1; hereinafter von Oepen), and Davis et al. (US 2007/0233168 A1; hereinafter Davis) in view of Williams et al. (US 2016/0346508 A1; hereinafter Williams).
Regarding claim 8, the combination of Mirigian, von Oepen, and Davis teaches the delivery member of claim 1 as discussed above. von Oepen further teaches that the flexible sleeve can be an extruded tube (see [0086]).
		Williams teaches a mandrel that is formed by extrusion (see [0278]). 
The claimed phrase “extruded tube” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Davis is silent as to the process used to form the stretch resistant member, it appears that Davis’ product would be the same or similar as that claimed, especially since both Applicant’s product and the prior art product are made of materials formed in a circular, tube-like shape. See MPEP § 2113.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mirigian, von Oepen, and Davis to incorporate the teachings of Williams and the further teachings of von Oepen by modifying the stretch resistant member as taught by Davis to be an extruded tube rather than a Williams, [0278]). Additionally, doing so can allow for further manipulation of the device, such as through reflowing, to achieve desired properties (von Oepen, [0086]). 
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the stretch resistant member out of an extruded tube because Applicant has not disclosed that having the stretch resistant member being an extruded tube provides an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, one of ordinary skill in the art would have expected the stretch resistant member of the combination of Mirigian, von Oepen, Davis, and Williams to perform equally well with either the stretch resistant member taught by the combination or the claimed stretch resistant member because both stretch resistant members would perform the same function of inhibiting elongation of the support coil section. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mirigian et al. (US 2014/0277085 A1; hereinafter Mirigian), von Oepen et al. (US 2018/0028779 A1; hereinafter von Oepen), and Davis et al. (US 2007/0233168 A1; hereinafter Davis) in view of Ford et al. (US 2009/0062726 A1; hereinafter Ford) and Elliott et al. (US 2006/0116711 A1; hereinafter Elliott).
Regarding claim 9, the combination of Mirigian, von Oepen, and Davis teaches the delivery member of claim 1 as discussed above. Mirigian further teaches that the wire 112 has a length between 35 cm to 75 cm and preferably about 60 cm (see [0058]), but does not specifically disclose that the delivery member comprises a length measurable from the proximal end of the support coil section to the distal end of the distal hypotube, and wherein the length measures about 40 cm.
see [0070]).
Elliott teaches that a delivery member comprises a length measurable from the proximal end of the support coil section to the distal end of the distal hypotube, and wherein the length measures about 40 cm (see [0052], note that since when the coil is fully extended, it can fit within the catheter 10 (analogous to the distal hypotube) as seen in Fig. 2A, a length from the proximal end of the support coil section to the distal end of the distal hypotube could be about 40 cm as described in [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mirigian, von Oepen, and Davis to incorporate the teachings of Ford and Elliott by including the delivery member comprising a length measurable from the proximal end of the support coil section to the distal end of the distal hypotube, and wherein the length measures about 40 cm. Doing so would allow the coil to exhibit good effective column strength so that even if the coil is relatively long, it is sufficiently stiff to be delivered with little or no buckling (Elliott, [0052]). Additionally, using a relatively long coil instead of multiple shorter ones can reduce procedure time, increase procedure efficiency, and/or reduce the likelihood of complications associated with an embolization procedure (Elliott, [0052]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mirigian et al. (US 2014/0277085 A1; hereinafter Mirigian), von Oepen et al. (US 2018/0028779 A1; hereinafter von Oepen), and Davis et al. (US 2007/0233168 A1; hereinafter Davis) in view of Holman et al. (US 2001/0049519 A1; hereinafter Holman) and O’Connell et al. (WO 2012/158152 A1; hereinafter O’Connell). 

Holman teaches a proximal hypotube (10, Fig. 1) that comprises a spiral cut portion (20, Fig. 1, and see [0022]) approximate a distal end of the proximal hypotube (24, Fig. 1. Note that thefreedictionary.com defines “approximate” as “near; close together”. It is the Examiner’s position that 20 is approximate 24 as 20 is near 24 and part of 20 comprises 24). 
O’Connell teaches a hypotube (302, Fig. 10C) that comprises a spiral cut portion (330, Fig. 10C) approximate a distal end of the hypotube (see [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mirigian, von Oepen, and Davis to incorporate the teachings of Holman and O’Connell by including a proximal hypotube that comprises a spiral cut portion approximate a distal end of the proximal hypotube. Doing so would allow regions of increased flexibility, which can be advantageous for navigating tortuous passages (O’Connell, [0064]), in addition to providing kink resistance (Holman, [0003]). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6-8, 10-12, 14-16, 18, and 20 of copending Application No. 16/592,320 (hereinafter 320) in view of Davis et al. (US 2007/0233168 A1; hereinafter Davis).
Regarding claim 1, 320 discloses all of the elements of the instant claim (see claims 1, 7, 10, 12, and 18 of 320), except for a stretch resistant member extending through a portion of the 
Davis teaches a stretch resistant member extending through a portion of the lumen (40, Fig. 2, and see [0023], [0027]), the stretch resistant member affixed to a proximal end (36, Fig. 2, and see [0027]) and a distal end (44, Fig. 2, and see [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of claim 1 of 320 such that the delivery member includes a stretch resistant member extending through a portion of the lumen, the stretch resistant member affixed to the proximal hypotube and affixed to the distal hypotube, as taught by Davis. Doing so would facilitate repositioning of the coil as the coil would be prevented from stretching when pulled (Davis, [0031]). Additionally, this would permit the overall flexibility of the coil to be maintained (Davis, [0031]).
Regarding claim 2, 320 in view of Davis teaches the delivery member of claim 1, further comprising: an engagement system movable to engage and deploy the implantable medical device engaged at a distal end of the distal hypotube, the engagement system comprising: a loop wire extended through an opening in the implantable medical device thereby engaging the engagement system to the implantable medical device and movable to retract from the opening in the implantable medical device to deploy the implantable medical device, and a pull wire extended through the lumen, engaged to the loop wire thereby engaging the engagement system to the implantable medical device, and movable to retract proximally to disengage the loop wire to deploy the implantable medical device (see claims 8, 11, 18, and 20 of 320).
Regarding claim 3, 320 in view of Davis teaches the delivery member of claim 2, wherein the distal hypotube comprises a compressible portion movable from a compressed condition to an elongated condition, and wherein the engagement system maintains the compressible see claims 1, 10, 12, and 18 of 320).
Regarding claim 4, 320 in view of Davis teaches the delivery member of claim 1, wherein the support coil section comprises: a non-radiopaque proximal coil extending from the proximal end of the support coil section; a non-radiopaque distal coil extending from the distal end of the support coil section; and a radiopaque central coil extending between the non-radiopaque proximal coil and the non-radiopaque distal coil (see claims 3 and 14 of 320).
Regarding claim 5, 320 in view of Davis teaches the delivery member of claim 1, wherein the support coil section comprises: a wire wound to form the support coil section and defining a portion of the lumen, the wire comprising a diameter measuring from about 0.0008 inch to about 0.005 inch (see claims 4 and 15 of 320).
Regarding claim 9, 320 in view of Davis teaches the delivery member of claim 1, wherein the delivery member comprises a length measurable from the proximal end of the support coil section to the distal end of the distal hypotube, and wherein the length measures about 40 cm (see claims 6 and 16 of 320).
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L CARTER whose telephone number is (571)272-6402.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Laura Carter/Examiner, Art Unit 3783                                                                                                                                                                                                        31 March 2021

/AMBER R STILES/Primary Examiner, Art Unit 3783